98 F.3d 1356
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ARMAMENT SYSTEMS AND PROCEDURES, INC., Plaintiff-Respondent,v.MONADNOCK LIFETIME PRODUCTS, INC. and Casco International,Inc., Defendants-Petitioners.
Misc. No. 476.
United States Court of Appeals, Federal Circuit.
Aug. 30, 1996.

Before RICH, LOURIE, and CLEVENGER, Circuit Judges.
ON PETITION FOR PERMISSION TO APPEAL
LOURIE, Circuit Judge.

ORDER

1
Monadnock Lifetime Products, Inc. and Casco International, Inc.  (Monadnock) petition for permission to appeal two interlocutory orders entered by the United States District Court for the Eastern District of Wisconsin.  Armament Systems and Procedures, Inc. moves to strike the petition on the ground that the district court did not certify the orders in question.  See 28 U.S.C. § 1292(b), (c)(1).  Monadnock opposes.


2
The district court did not certify the interlocutory orders pursuant to 28 U.S.C. § 1292(b).  Monadnock states that its motion for certification is pending before the district court.  However, permission to appeal must be sought within 10 days after entry of the amended order.  We note that even if the district court had certified its July 31, 1996 order, Monadnock's petition for permission to appeal would be untimely because it was not received until August 13, 1996.  See Fed.R.App.P. 5(a).  Thus, the petition is dismissed.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Monadnock's petition for permission to appeal is dismissed.


5
(2) Armament's motion to strike is moot.